 Case 8:18-cv-01674-JLS-JDE Document 10 Filed 10/09/18 Page 1 of 8 Page ID #:82

                                                                                  FiLEO

1    Pritish Vora                                                      Z~i8~~3 -9 P~ 3~ 12
2    27758 Santa Marg. Pkwy #530                                       ~. t~r r              ?v COURT
                                                                         C~. °~     _ {:" .:~;. CALIF.
3    Mission Viejo, CA 92691                                                 ~l`a    ~   t 3 a
                                                                        ,,
 4   949-292-8359
5    Plaintiff in Pro Per
6
7
8
 9                          UNITED STATES DISTRICT COURT

10                          CENTRAL DISTRICT OF CALIFORNIA

11
     Pritish Vora,                                   Case No.: 8:18-cv-01674-JLS-(JDEx)
12
13                  Plaintiff,                        NOTICE OF SUPPLEMENTAL

14          vs.                                      PROOFS OF SERVICE

15   LVNV FUNDING, LLC et al.,

16                  Defendants.

17
           COMES NOW, Plaintiff, Pritish Vora, ("Plaintiff'), by way of Pro Se
18
19   hereby files with the HONORABLE COURT the NOTICE OF SUPPLEMENT
20
     PROOFS OF SERVICE regarding the NOTICE OF ASSIGNMENT (Doc 5)
21
22   NOTICE OF PARTIES OF COURT-DIRECTED ADR PROGRAM (Doc 6),

23   INITIAL STANDING ORDER(Doc 7).
24
            1.    On September 26, 2018, Plaintiff filed NOTICE OF PROOFS O
25
26   SERVICE (Doc 8) and attached the duly executed PROOFS OF SERVICE for
27
     Summons, Complaint, Certificate of Interested Parties and Civil Cover Sheet in
28

                                 NOTICE OF SUPPLEMENTAL PROOFS OF SERVICE

                                               Page 1 of 4
 Case 8:18-cv-01674-JLS-JDE Document 10 Filed 10/09/18 Page 2 of 8 Page ID #:83




1    above-captioned matter,("the case-initiating documents").

2          2.    Pursuant to NOTICE OF ASSIGNMENT (Doc 5), which states
3
     part, "The party that filed the case-initiating document in this case (for example,
 4
 5   the complaint or the notice of removal) must serve a co~v of this Notice on all
6
     parties served with the case-initiating documents."
7
8          3.    Plaintiff had already initiated PROOFS OF SERVICE and exp

 9   to the court that he would serve the parties with the additional documents(Doc 8).
10
           4.     On September 27, 2018, Plaintiff contacted the services o
11
12   Brandywine Process Servers LTD. in Delaware and Serves R Us in Sacra
13
     again, to facilitate service upon the parties the additional documents(Docs 5,6,7).
14
15         5.     By October 5, 2018, Plaintiff was in receipt of confirmation from
16
     process servers of the duly executed PROOFS OF SERVICE for the additi
17
18   case-initiating documents.

19         6.     Also on October 5, 2018, Plaintiff conferred with counsel
20
     Defendants and agreed to stipulate for Defendants' extension of time to respond
21
22   the Complaint by 30 days(Doc 9).
23
           7.     Based on the foregoing, Plaintiff attaches herewith the duly execu
24
25   PROOFS OF SERVICE for the NOTICE OF ASSIGNMENT, NOTICE O

26   PARTIES OF COURT-DIRECTED ADR PROGRAM and INITIAL STANDING
27
     ORDER FOR CASES ASSIGNED TO JUDGE JOSEPHINE L. STATON (Docs 5,
28

                           NOTICE OF SUPPLEMENTAL PROOFS OF SERVICE

                                          Page 2 of 4
 Case 8:18-cv-01674-JLS-JDE Document 10 Filed 10/09/18 Page 3 of 8 Page ID #:84




1    6 and 7), thereby facilitating SUPPLEMENTAL PROOFS OF SERVICE for all

2    the remaining case-initiating documents served on all parties.
3
           Respectfully submitted on this day of    ~~"~ ~i ~'~ ~
 4
5
6
7
                                                        ~~
 8
 9                                                 by Pritish Vora, Pro Se
10
                                                   27758 Santa Marg. Pkwy,#530
11
12                                                 Mission Viejo, CA 92691
13
                                                   949-292-8359
14
15                                                 pvora2112(a,~mail.com
16
17
18
19
20
21
22
23
24
25
26
27
28

                            NOTICE OF SUPPLEMENTAL PROOFS OF SERVICE


                                          Page 3 of 4
 Case 8:18-cv-01674-JLS-JDE Document 10 Filed 10/09/18 Page 4 of 8 Page ID #:85




 1                              CERTIFICATE OF SERVICE

 2         I certify that on October 9, 2018, I filed the foregoing with the clerk ofthe
 3
     court and a copy was sent via United States Postal Service first class mail to the
 4
 5   party below.
 6
 7
 8   YU MOHANDESI LLP

 9  Attention: B. Ben Mohandesi(SBN 241921)
10 (213) 377-5505 bmohandesi@yumollp.com
   633 West Fifth Street, Suite 2800
11
    Los Angeles, CA 90071
12
13 Attorneys for Defendants LUNV FUNDING,LLC and
    RESURGENT CAPITAL SERVICES, L.P.
14
15
16
17
18
19                                                          ~~'~~-=
20
                                                          by Pritish Vora, Pro Se
21
22                                                        27758 Santa Marg. Pkwy #530
                                                          Mission Viejo, CA 92691
23
                                                         (949)292-8359
24                                                        pvora2112@gmail.com
25
26
27
28

                            NOTICE OF SUPPLEMENTAL PROOFS OF SERVICE

                                           Page 4 of 4
   Case 8:18-cv-01674-JLS-JDE Document 10 Filed 10/09/18 Page 5 of 8 Page ID #:86




                                                Affidavit of Process Server
                     UNITED STATES DISTRICT COURT,CENTRAL DISTRICT OF CALIFORNIA

PRITISH VORA                                                 VS     LVNV FUNDING,LLC,ET AL.
                                                                                                                         g;18-CV-01674-JLS-JDE
       PLAINTIFF/PETITIONER                                           DEFENDANT/RESPONDENT                                     CASE NUMBER
 i KEVIN S. DiJNN                             being first duly sworn, depose and say: that I am over the age of 18 years and
 not a party to this action, and that within the boundaries of the state where service was effected, I was authorized by law to
 pertorm said service. RECEIVED 10/1/18

 Service: I served LVNV FUNDING,LLC
                                                         NAME OF PERSON /ENTITY BEING SERVED

 with (list documents)NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES;NOTICE TO PARTIES OF COURT-DIRECTED ADR PROGRAM;
                      INITIAL STANDING ORDER FOR CIVIL CASES ASSIGNED TO JUDGE JOSEPHINE L. STATON
 by leaving with ~`INANP.TE GARES                                                            MANAGING AGENT                                At
                                           NAME                                             RELATIONSHIP
❑ Residence
                                           ADDRESS                                                CITY /STATE
~ Business C/O CORPORATION SERVICE
                                   COMPANY,251 LITTLE FALLS DRIVE, WILMINGTON,DE 19808

 On                                  10/1/18                                 AT               12:30 PM
                              DATE                                                            TIME

Thereafter copies of the documents were mailed by prepaid, first class mail
                                                                                                                               DATE
from
                  CITY                            STATE                              ZIP
Manner of Service:
~ CORPORATE
❑ Personal: By personally delivering copies to the person being served.
❑ Substituted at Residence: By leaving copies at the dwelling house or usual place of abode of the person being
served with a member of the household over the age of             and explaining the general nature of the papers.
❑ Substituted at Business: By leaving, during office hours, copies at the office of the person/entity being served with
the person apparently in charge thereof.
❑ Posting: By posting copies in a conspicuous manner to the front door of the person/entity being served.
Non-Service: After due search, careful inquiry and diligent attempts at the address (es) listed above, I have been
unable to effect process upon the person/entity being served because of the following reason(s):

❑ Unknown at Address     ❑Moved, Left no Forwarding                          ❑Service Canceled by Litigant ❑Unable to Serve in Timely Fashion
❑ Address Does Not Exist ❑Other

Service Attempts: Service was attempted on:(1)                                                                  (2)
                                                                              DATE                TIME                  DATE             TIME

C3)                                                    (4)                                               (5)
           DATE                  TIME                                DATE                  TIME                         DATE      TIME

              Age 45                 Sex ~A~F Race ~I~ Height 5'S                          Weight 180           HAI -   BROWN



                                                                                                           SIGNATURE OF PROCESS SERVER

SUBSCRIBED AND SWORN to before me this 1ST                                        day of OCTOBER                 ,2018.
                                                                                                                      (vn
                             t_r ~•                                                                        SIGNATURE OF NOTARY PUBLIC
                                        s ~~. , l~Ca~iEL.C~ ~RITT

                                 `i~r~.~7s: <Jf= ~~l.h'11NARE                              NOTARY PUBLIC for the state of DELAWARE
                         ~~~}: ( <     <~~,^s   ~ ~:xE;i~e:~ ~diay ~, 2022
                                                        W ATIl1N01 OCC(1l:IATIl1N (1F PR(1FFCCI(1NAI PRf1f:FCC CFR\/FRC
Case 8:18-cv-01674-JLS-JDE Document 10 Filed 10/09/18 Page 6 of 8 Page ID #:87



  BRANDYWINE PROCESS SERVERS,LTD                         Bill PRITISH VORA
                                                         To 2'7'758 SANTA MARGARITA PKWY
  P.O. BOX 1360
  WILMINGTON, DE 19899                                        # 530
                                                              MISSION VIEJO,CA,92691

  EMAIL: brandywineps@comcast.net

  302-475-2600                      TAX ID XX-XXXXXXX
                                                                          INVOICE # 10631

                                        INVOICE                           DATE 10/1/2018

 DATE                                      DESCRIPTION                                     .4[v~oUtvT
            PRITISH VORA    V   LVNV
 ioitiis    LVNV FiJNDING                                                              $69.00




                                                                Amount Paid                   $69.00

           TERMS:PAYMENT DUE 20 DAYS

                                                         AMOUNT DUE                  $0.00
       Case 8:18-cv-01674-JLS-JDE Document 10 Filed 10/09/18 Page 7 of 8 Page ID #:88
                                                         RETURN OF SERVICE

                                              UNITED STATES DISTRICT COURT
                                                     District of California
Case Number: SACV18-01674 JLS(JDEX)

Plaintiff:
Pritish Vora
vs.
Defendant:
LVNV FUNDING LLC, a Delaware Limited Liability Company et al.

For:
Pritish Vora
27758 Santa Marg. Pkwy,# 530
Mission Viejo, CA 92691

Received by Serves R Us on the 27th day of September, 2018 at 8:47 am to be served on RESURGENT CAPITAL SERVICES, L.P.,
2710 Gatev~ay Oaks Drive, Su':te 150N, Sacramento, CA 95833.

I, James Thomas, do hereby affirm that on the 1st day of October, 2018 at 1:05 pm, I:

served a REGISTERED AGENT by delivering a true copy of the NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES,
NOTICE TO PARTIES OF COURT-DIRECTED ADR PROGRAM, INITIAL STANDING ORDER FOR CIVIL CASES ASSIGNED TO
JUDGE JOSEPHINE L. STATON with the date and hour of service endorsed thereon by me, to: Jeanne Zhen c/o CSC Lawyers
Incorporating Service, Inc. as Registered Agent at the address of: 2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA
95833 on behalf of RESURGENT CAPITAL SERVICES, L.P., and informed said person of the contents therein, in compliance with
state statutes.


Service Fee Items:
  Standard Serve   $75.00
  Total            $75.00

 certify that I am over the age of 18, have no interest in the above action, and am a Registered Process Server, in good standing, in
the judicial circuit in which the process was served.


                                                                                                                 ORIGINAL
                                                                                                                D C)CUMEI~~
                                                                                                                 Blue Signature




                                                                                                                                  ..
                                                                                                                         ~~
                                                                                                James Thomas
                                                                                                201541     ~

                                                                                               Serves R Us~
                                                                                               915 L Street # C123
                                                                                               Sacramento, CA 95814
                                                                                               (916)691 109

                                                                                                Our Job Serial Number: SRU-2018001871


                                        Copyright m 1992-2018 Database Services, Inc. -Process Servers Toolbox V7.2n
  Case 8:18-cv-01674-JLS-JDE Document 10 Filed 10/09/18 Page 8 of 8 Page ID #:89


                                                                INVOICE                                              Invoice #SRU-2018001871
                                                                                                                                    10/1/2018
    ~~ ~ ~~' ~f11E5 ~ ~
            Regist+~red Pr+          Servers                                                                            Send Payments To:
                                                                                                                        Serves R Us
                                                                                                                        915 L Street # C123
                                                                                                                        Sacramento, CA 95814
                                                                                                                        Phone:(916)691-4109
   C,4S        t~ry afStete 5~n~~esin S~cr~m~:nt                                                                        Fax:(916)405-3808
                                                                                                                        Servesrus.Com

Pritish Vora
27758 Santa Marg. Pkwy,# 530
Mission Viejo, CA 92691


Case Number: SACV18-01674 JLS(JDEX)

Plaintiff:
Pritish Vora

Defendant:
LVNV FUNDING LLC, a Delaware Limited Liability Company et al.

Received: 9/27/2018 Served: 10/1/2018 1:05 pm CORPORATE -REGISTERED AGENT
To be served on: RESURGENT CAPITAL SERVICES, L.P.

                                                         ITEMIZED LISTING

Line Item                                                                                                        Quantity    Price     Amount
Standard Serve                                                                                                      1.00     75.00       75.00
TOTAL CHARGED:                                                                                                                          $75.00


                                                       Pre Payment                                                                       75.00

BALANCE DUE:                                                                                                                             $0.00

                                                Thank you for your business!




                '
                "PAYMENT WILL SHOW AS AUTHORIZE.NET OR PAYPAL ON YOUR STATEMENT.`




                                                                                                                                     Page 1 / 1
                                  Copyright D 1992-2018 Database Services, Inc. -Process Servefs Toolbox V7.2n
